Case 4:19-cr-40015-LLP Document 16 Filed 03/04/19 Page 1 of 1 PageID #: 48



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                        SOUTTTERN DTVISION

UNITED STATES OF AMERICA,                                             4:19-cr-40015

          Plaintiff,
v                                                      DEFENDANT'S STATEMENT IN
                                                       SUPPORT OF POSTPONEMENT
PAUL ERICKSON,

          Defendant.



              I, Paul Erickson, the Defendant herein, consent to a continuance of the April 16,

    2019 Jury Trial until on or after August 14,2019, along with a corresponding continuance

    of all other dates and deadlines.

              I have been advised of my rights, including the Speedy Trial Act, lS U.S.C. $ 3l6l

    et seq.

              I have reviewed the possibility of this postponement with my attorney, Clint

    Sargent, and   I do consent and   agree to a posþonement of the   trial.

              I hereby waive the period of time allowed by this continuance for purposes of

    calculating the Speedy Trial deadline.

              Dated   ,n" -a'{!aurof March 2019.



                                                       Qa
                                                    Paul Erickson
                                                    Defendant
